Citation Nr: 1040725	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of perforated 
eardrums.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training in the U.S. Navy Reserve.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 decision by the RO in Denver, 
Colorado.  A video conference hearing was held before the 
undersigned Veterans Law Judge in September 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Residuals of bilateral eardrum perforations are shown as likely 
as not to be due to an injury during a period of inactive duty 
training in April 1965.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
residuals of bilateral eardrum perforations were incurred during 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The appellant contends that his eardrums were perforated on 
several occasions while performing aircrew duties during service 
in the Navy Reserve, and that he was also exposed to excessive 
noise while performing such duties, resulting in hearing loss and 
tinnitus.

In his original claim dated in April 2008, the appellant asserted 
that he incurred hearing loss and tinnitus in "?1948."  He 
related that he entered reserve service in February 1947 and left 
reserve service in May 1989.  He stated that he served on active 
duty as a recruit instructor for 90 days from June to September 
1953, and that his hearing had gradually worsened over the years.

A September 2008 memorandum from the National Personnel Records 
Center (NPRC) reflects that the appellant performed no active 
duty other than for training purposes.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 101(24), the term "active military, naval, or 
air service" is defined as including active duty and any period 
of active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty.  The term "active duty" is 
defined in 38 U.S.C.A. § 101(21) to include full time duty in the 
Armed Forces, other than active duty for training.  Further, 
ACDUTRA includes full-time duty performed by Reserve or National 
Guard members for training purposes.  See 38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Annual training is an example of active duty 
for training, while weekend drills are inactive duty training 
(INACDUTRA).

Service connection is available for any period of ACDUTRA or 
INACDUTRA during which the individual concerned was disabled or 
died from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.  Service connection is 
available for injuries, and not diseases, sustained on inactive 
duty for training.  See Brooks v. Brown, 5 Vet. App. 484 (1993).  
Thus, service connection may be established for disability 
resulting from injuries or diseases incurred during active duty 
or ACDUTRA, or from injuries incurred in INACDUTRA.

To establish status as a "veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris 
v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The fact that a claimant has established 
status as a veteran for other periods of service does not obviate 
the need to establish that he is also a veteran for purposes of 
the period of ACDUTRA where the claim for benefits is based on 
that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of pre-existing diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
organic diseases of the nervous system (e.g., sensorineural 
hearing loss), which manifest themselves to a degree of 
disability of 10 percent or more within a specified time after 
separation from service - are provided by law to assist veterans 
in establishing service connection for a disability or 
disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 
3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ACDUTRA 
or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service- 
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, 'if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period ; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").  See also Biggins v. Derwinski, 1 Vet. App. 474, 477- 
78 (1991).

In September 2008, the appellant provided a Point Capture 
Validation Statement that reflects that he received points for 
both ACDUTRA and INACDUTRA between 1949 and 1984.  He also 
submitted a handwritten service statement reflecting that he 
earned points from 1950 to 1970.  The Board notes that the 
appellant's exact dates of ACDUTRA and INACDUTRA service have not 
been verified.

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the appellant's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records are negative for a perforated eardrum 
(tympanic membrane) until 1965.  On physical examinations in 
March 1951, June 1951, August 1956, May 1958, May 1960, and July 
1964, the appellant's eardrums were not perforated.

An April 25, 1965 service treatment record from the station 
hospital at U.S. Naval Air Station, Twin Cities, shows that the 
appellant reported that both ears were plugged after flying on 
April 24, 1965, and he thought he had bleeding in his right ear.  
On examination, the left tympanic membrane was normal appearing.  
On examination of the right ear, there was blood in the right ear 
canal and there appeared to be blood behind the right eardrum.  
The diagnostic impression was acute ear block with bleeding.  In 
a June 1965 report of medical history, the appellant reported a 
history of ear, nose or throat trouble.  The reviewing examiner 
noted that the appellant's eardrum was punctured on weekend duty, 
and he was treated by a Naval flight surgeon at USNAS Twin 
Cities.

On August 1, 1965, the appellant reported that on the day before, 
he went swimming and then flew in a Beechcraft airplane to 6000 
feet.  He said it was hard to clear his left ear on the descent, 
and that this morning he had intense pain in his right ear, with 
no tinnitus or hearing loss.  On examination, the left ear was 
OK, and the right tympanic membrane was bulging, erythematous, 
with dried blood in the right canal.  The diagnostic impression 
was suppurative otitis media, right.  He was referred to a VA 
hospital for a possible myringotomy (a surgical incision in the 
tympanic membrane).

On physical examinations in May 1966, June 1967, June 1968, June 
1969, June 1970, June 1973, May 1974, May 1975, June 1976, the 
appellant's eardrums were not perforated.

In a May 1966 report of medical history, the appellant reported 
that he had a right ear[drum] perforation one year ago and he had 
no trouble since.  In June 1967 he gave a history of otitis media 
times two, and reported that he had one spontaneous rupture and 
one myringotomy in 1965.  The examiner noted no apparent 
residuals and no current disability.

A late May 1975 service treatment record reflects that the 
appellant was seen for complaints of an earache.  On examination, 
his left tympanic membrane was within normal limits, and his 
right tympanic membrane was very inflamed, with a possible 
rupture of the right tympanic membrane.  The diagnostic 
impression was otitis media of the right tympanic membrane with 
possible rupture.  The next day, his ear was much improved; the 
diagnostic impression was otitis media with questionable otitis 
externa.  A June 1975 treatment note diagnosed a questionable 
healing perforation.  A June 1977 treatment note reflects that 
the appellant complained of ear ache for the past week, and gave 
a history of rupture of his eardrums while flying.  On 
examination, he had scarred eardrums and inflamed ear canals.

In a June 1978 report of medical history, the appellant reported 
that he had a history of ear, nose, or throat trouble, and said 
he ruptured his eardrum in January 1978.  The diagnosis was 
recurrent ear perforation of the right ear.  His history of a 
perforated eardrum was noted in several subsequent reports.  In a 
June 1984 report of medical history, the examiner noted that the 
appellant had a right tympanic membrane rupture several times in 
the past with no sequelae.  In July 1985, the examiner noted that 
the appellant had recurrent ruptured tympanic membrane, with last 
incidence in 1981, and no sequelae.  On examination in July 1985, 
the examiner noted that the appellant had scarring of the 
tympanic membranes with retraction, bilaterally.  Scarred and 
retracted bilateral tympanic membranes were again diagnosed in 
July 1986 and July 1987.  In June 1988, the appellant reported 
that he had ruptured eardrums from flying.  In a March 1989 
report of medical history, the reviewing examiner noted that the 
appellant had high frequency hearing loss with chronic ear 
problems of tympanic membrane which had been treated.

On VA examination by a physician in October 2008, the examiner 
noted that the appellant's claims file had been reviewed.  The 
appellant reported that he ruptured his eardrums many times 
during service, and once had a myringotomy.  He also reported 
that he ruptured his eardrum again about six months ago, while up 
in the mountains.  He said he had no pain or bleeding from his 
ears, and said he chewed gum whenever he had to go up to high 
altitudes.  After a clinical examination, the examiner diagnosed 
recurrent perforations, healed, and mild scar tissue bilaterally; 
no current residuals.  The examiner also diagnosed hearing loss 
and tinnitus.

In a December 2008 statement, the appellant's representative 
noted that the appellant's civilian job was a real estate agent.  
He essentially asserted that the appellant had little to no noise 
exposure as a real estate agent, and that the appellant's hearing 
loss, tinnitus, and perforated ear drums were all incurred in 
service.

At a September 2010 Board hearing, the appellant testified that 
he underwent a myringotomy in the 1950s or 1960s.

Upon review of the evidence, and resolving all reasonable doubt 
in favor of the appellant, the Board finds that the service 
treatment records from the appellant's service in the Navy 
Reserve clearly show that he suffered a perforation of the right 
eardrum during a period of INACDUTRA in late April 1965.  
Subsequent service treatment records reflect that he was 
diagnosed with recurrent perforations of both eardrums, with 
scarring.  The October 2008 VA examiner diagnosed recurrent 
perforations, healed, and mild scar tissue bilaterally.  Although 
the examiner indicated that the appellant had no current 
residuals from the perforations, the Board finds that a scar is a 
residual.  In view of the totality of the evidence, including the 
service treatment records, the appellant's current statements and 
testimony, and the objective findings in the October 2008 VA 
examination report, the Board finds that residuals of bilateral 
eardrum perforations were as likely as not incurred due to an 
injury during a period of INACDUTRA during the appellant's 
service in the Navy reserve in April 1965.  Consequently, the 
Board finds that the evidence of record is at least in equipoise, 
and therefore, affording the appellant the benefit of the doubt, 
service connection for residuals of bilateral eardrum 
perforations is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, 
the Board is granting service connection for perforation of the 
eardrums, the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

Service connection for residuals of bilateral eardrum 
perforations is granted.


REMAND

The appellant contends that he currently has bilateral hearing 
loss and tinnitus either due to in-service eardrum perforations, 
or due to in-service noise exposure.

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
appellant's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records reflect that high frequency hearing 
loss was diagnosed in June 1976 on annual examination.  As noted 
above, for service connection to be awarded for hearing loss or 
tinnitus, the appellant must show that these disabilities result 
from injuries or diseases incurred during active duty or ACDUTRA, 
or from injuries incurred in INACDUTRA.  The appellant's exact 
dates of ACDUTRA and INACDUTRA service have not been verified, 
and such must be done prior to appellate review.  The NPRC and/or 
any other indicated agency should also be contacted for any and 
all records verifying service.  The Board is particularly 
interested in further verifying the dates of active duty, ACDUTRA 
or INACDUTRA in 1975 and 1976.  

On audiological VA examination in October 2008, the appellant 
complained of constant bilateral tinnitus since service, and 
hearing loss since service.  He reported noise exposure during 
service as an active aircraft mechanic and 43 years in the 
reserves.  He denied post-service noise exposure.  Audiometric 
testing was performed, and the examiner diagnosed high frequency 
hearing loss.  He noted that he had reviewed the appellant's 
medical records and opined that such records showed a gradual 
development of high frequency hearing loss after 1965.  His 
hearing acuity was within normal limits on examination on June 
26, 1965.  The examiner noted that high frequency sensorineural 
hearing loss is not associated with perforation of the tympanic 
membranes.  He opined that the etiology of the appellant's high 
frequency hearing loss was consistent with noise exposure, and 
that his hearing loss and tinnitus were less likely due to 
tympanic membrane perforation/middle ear disorder and more likely 
due to noise exposure following active duty.

Although the October 2008 VA examiner opined that the appellant's 
hearing loss and tinnitus were likely due to noise exposure 
following active duty, it appears that this conclusion was based 
on an inaccurate factual premise.  In this regard, the Board 
notes that the appellant denied post-service noise exposure 
during the examination, and has consistently denied noise 
exposure during his civilian professions.  He has stated that 
after leaving the Navy reserve, he worked as a realtor.  In fact, 
his annual reports of medical history completed during his many 
years of reserve service reflect that he had the following 
civilian jobs during that time:  salesman, employment counselor, 
owner-manager of a fuel company, property manager, and real 
estate salesman.

The Board finds that the October 2008 VA audiological opinion is 
inadequate, and that another opinion is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should contact the National 
Personnel Records Center and/or any other 
indicated agency, and request verification of 
the complete dates and types of the 
appellant's service, i.e., whether it was 
active duty, active duty for training, 
inactive duty training, or active duty for 
special work. The Board is particularly 
interested in verifying the dates of ACDUTRA 
and INACDUTRA in 1975 and 1976.

Complete copies of the appellant's service 
personnel records should also be obtained.

2.  The RO/AMC should arrange for a VA 
examination of the appellant to determine the 
etiology and date of onset of the current 
hearing loss and tinnitus.  All indicated 
studies should be performed, and the claims 
folder must be made available to the examiner 
for review prior to the examination.  The 
RO/AMC should advise the VA examiner of the 
verified dates of the appellant's service.

Based on the examination and review of the 
record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the current hearing loss and/or 
tinnitus (a) had its onset in service, (b) is 
causally related to service, or (c) was 
caused or aggravated by service-connected 
residuals of bilateral eardrum perforations.

The rationale for any opinion expressed 
should be provided in the examination report.

3.  Thereafter, the RO/AMC should 
readjudicate the claims for service 
connection.  If the claims remain denied, the 
appellant and his representative should be 
issued a supplemental statement of the case, 
and given an opportunity to respond before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


